An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1197
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 3 June 2014


STATE OF NORTH CAROLINA


      v.                                      Pitt County
                                              No. 12CRS000156
DARRYL WAYNE DANIELS
     Defendant


      Appeal by Defendant from judgment entered 26 February 2013

by Judge Quentin T. Sumner in Pitt County Superior Court.                     Heard

in the Court of Appeals on 20 March 2014.


      Attorney General Roy A. Cooper, III, by Special Deputy
      Attorney General Charles G. Whitehead, for the State.

      Michael J. Reece, for Defendant-appellant.


      DILLON, Judge.


      Darryl      Wayne     Daniels      (“Defendant”)       appeals      from     a

conviction for possession of stolen goods.                   For the following

reasons, we find no error in Defendant’s trial and remand for

correction of a clerical error.

                                 I.   Background
                                            -2-
       On or about 23 January 2012, Defendant was indicted on one

count of felonious possession of stolen goods.                          Defendant was

tried on this charge at the 18 February 2013 Criminal Session of

Pitt County Superior Court.                The State’s evidence tended to show

that on 16 November 2011, Joseph Vick broke into the residence

of Mr. Linwood Baker and stole approximately $200,000 in cash,

coins, and some pistols.              Justin Page was an accomplice to Mr.

Vick in the theft.           Mr. Baker had hidden the money in a closet,

packaged in twenty bank envelopes, holding approximately $10,000

each.1       As soon as he discovered the theft, Mr. Baker contacted

police.

       Mr.    Vick    and    Mr.     Page     split    the     money    evenly,      each

receiving      ten   envelopes       or    approximately,        $100,000.     Several

days later, Mr. Vick was arrested.                     He initially lied to the

police, stating that he only stole $100,000 from Mr. Baker and

kept     $80,000,     giving    only       $20,000    to   Mr.    Page.      Mr.     Vick

explained that he told this lie in hopes that Mr. Page would not

get caught with the other $100,000 and he could get some share

of it when he got out of jail.                    Ultimately, however, Mr. Vick

confessed      to    the    police    that    the     amount     he   had   stolen    was



1
     Mr. Baker explained                  at trial that he had inherited
approximately $251,000 in                 a certificate of deposit when his
mother died in 2009.
                                            -3-
$200,000.       At   trial,         Mr.    Vick    and        Mr.    Baker     consistently

testified     that     they     had       stolen       $200,000        from    Mr.     Baker,

splitting the money evenly.               As to his share, Mr. Page testified

he spent $10,000 on drugs and hid the remaining $90,000 inside a

shed on his neighbor’s property.

      Eventually, Mr. Page was arrested on 21 November 2011 for

his   involvement      in     the   theft.         Mr.    Page’s       bond    was     set   at

$500,000, and he called Defendant, a bail bondsman, from the

Pitt County Detention Center.                   Over a series of phone calls,

Defendant and Mr. Page discussed the circumstances surrounding

Mr. Page’s charges and bail.                    In explaining his charges, Mr.

Page told Defendant that he went to get a haircut and a guy that

rode with him to the barbershop broke into a man’s house and

because he did not turn that individual in to police “[t]hey

charged me with everything they charged him with[.]”

      Defendant told Mr. Page that it would take $40,000 for him

to get out on bond.            Mr. Page offered Defendant $35,000 cash.

Mr. Page explained that he wanted Defendant to come and get him

out of jail and he would show him where the cash was hidden.

Defendant     refused,      explaining          that     he    would    need     the    money

before   he   agreed     to    bond       Mr.   Page     out    of     jail.      Defendant

explained to Mr. Page that he should wait until the next day and
                                       -4-
get his bond reduced for only $2,500.                Mr. Page explained to

Defendant that he wanted to get out that day, so he could go to

the   methadone     clinic    and     not    go   through        drug   withdrawal

symptoms.     Mr. Page then explained in detail to Defendant the

location of the hidden money in a shed behind his neighbor’s

house.      Defendant   asked    if   the    money   was    on    someone     else’s

property and Mr. Page confirmed that it was but his neighbors

were on vacation.       Defendant told Mr. Page that was “a serious

theft” and “breaking and entering” but Mr. Page explained that

it was in an open trailer shed, with no door.                    After the second

call, Mr. Page further explained where to find the money and

Defendant agreed to go.         Defendant again asked Mr. Page if there

was anyone at his neighbor’s house and Mr. Page reassured him

that there was no one there and he would not have hidden the

money there if they were.           Mr. Page told Defendant that he had

hidden   in   the   shed     nine     envelopes,     with    $10,000     in    each

envelope, and for Defendant to get four of those envelopes and

bail him out of jail.           During the last phone call, Defendant

talked to Mr. Page, who directed him to the location of the shed

where the money was hid in.             Defendant commented to Mr. Page

that he was “just uncomfortable, man” and “this is like—this is

like me trespassing on somebody else’s property” but Mr. Page
                                   -5-
reassured him that, “I’m giving you permission, man.”               After

indicating that he had found something, Defendant told Mr. Page

that he would be calling the jail to bail him out.               Defendant

did not speak to Mr. Page again that night. Cell phone mapping

records showed that around 9:30 p.m. on the night in question

Defendant’s cell phone was in the area of the neighbor’s shed.

    The   next   day,   on   22   November   2011,   Detective    Charles

Mitchell, with the Pitt County Sheriff’s Department, one of the

investigators in the theft at Mr. Baker’s house, received a call

from attorney Earl Brown regarding Mr. Page.         Detective Mitchell

told Mr. Brown that only $20,000 was needed to make Mr. Baker

whole and if the money was returned then Mr. Page’s bond could

be reduced.   Mr. Brown then met with Mr. Page at the jail and

told him of this fact.       Mr. Page told Mr. Brown to speak with

Defendant as “[h]e knew where all the money was.”        About an hour

later, Mr. Brown delivered to Detective Mitchell two envelopes

containing approximately, $10,000 each.          Mr. Page’s bond was

reduced; Defendant posted bond for Mr. Page and he was released.

Prior to his release, Mr. Page did not speak with Defendant and

did not pay Defendant his premium for posting his bail.

    The next day, on 23 November 2011, after he had got home,

Mr. Page checked his neighbor’s shed and discovered that all of
                                     -6-
the $90,000 that he had hidden was gone.            Mr. Page’s electronic

monitoring device, received as part of his release from jail,

confirmed that he went to his neighbor’s barn that morning.              Mr.

Page immediately called Mr. Brown explaining the situation and

told him that Defendant was the “only person that knew where”

the money was hidden and “[n]obody else took it.”            Mr. Page also

called Defendant but Defendant told Mr. Page that he did not go

to the barn that night.

    The same day, detectives from the Pitt County Sheriff’s

Department came to Mr. Page’s home.           When police had agreed to

release Mr. Page,      they believed that only $100,000 had been

stolen   from   Mr.   Baker   in   the   break-in   based   on   Mr.   Vick’s

statements.     However, after listening to the phone calls between

Mr. Page and Defendant, they believed that Mr. Page had received

$100,000, as his share of the theft.            Detectives searched the

shed but did not find any money.           Mr. Page told detectives that

his share of the theft was $100,000 but explained how he had

told Defendant where the money was located to make his bond to

get out of jail and now the money was gone.            Mr. Page testified

that he had not told anyone but Defendant where he hid the

money.    A week after Mr. Page met with detectives, Defendant

came to his home and demanded $2,500 for the bond premium and
                                           -7-
Mr.   Page    paid   him.      At    the    close      of   the   State’s    evidence,

Defendant raised a motion to dismiss based on insufficiency of

the evidence and his motion was denied by the trial court.

      Defendant      put     forth    the       following     evidence      at     trial:

Terrance      Smith,   Defendant’s          business        partner    in    his       bail

bondsman business, testified that on the evening of 21 November

2011, he received a three-way call from Defendant and wrote down

some directions while Defendant talked to Mr. Page on the phone.

Defendant wanted to go and see if there was $35,000 in a shed

and use that money to bail Mr. Page out of jail.                             Mr. Smith

drove   Defendant      to    the    location      of   the    shed,    based      on    the

directions he had written down.                  Upon arriving, they both got

out of the truck; and Mr. Smith went into the shed and retrieved

two   envelopes      which    he    saw    on    the   ground.        The    next      day,

Defendant called Mr. Smith and told him to take the money to

Attorney Earl Brown, as they were working on a bail reduction

for Mr. Page.

      Attorney Earl Brown, testified that at some point on 22

November 2011, he received a voice message from Defendant saying

that Mr. Page desired his services to seek a reduction in his

bond.        Mr.   Brown     called       Detective     Mitchell,      the       charging

officer, to ask about the possibility of a bond reduction.                               He
                                     -8-
was told that $20,000 was needed to make the victim whole.                  Mr.

Brown then met with Mr. Page at the jail and told him that he

needed to produce the $20,000 that belonged to the victim to

reduce his bond.        After some reluctance, Mr. Page hired Mr.

Brown for the limited-purpose of bond reduction, and instructed

him that Defendant would give him the money.                   Mr. Brown then

gave Defendant a call regarding the money.               Later that day, at

the direction of Defendant, Mr. Smith arrived at Mr. Brown’s

office and delivered a package containing $20,000, which Mr.

Brown promptly took to Detective Mitchell.                The next day, Mr.

Brown    received   a   phone   call    from    Mr.     Page   “ranting”     and

complaining that he had been robbed and someone had taken his

money.    At the end of the presentation of all the evidence,

Defendant again raised his motion to dismiss, which was denied

by the trial court.

      On or about 26 February 2013, a jury found Defendant guilty

of   felonious   possession     of   stolen    goods.      The   trial     court

sentenced Defendant to a term of 6 to 8 months imprisonment.

The trial court suspended this sentence, ordered Defendant to

serve an active term of 30 days imprisonment, placed Defendant

on 60 months of supervised probation, and ordered Defendant to

pay a total of $72,089.50 in restitution.               The trial court also
                                     -9-
ordered     Defendant   to   surrender     his    bail    bondsmen       license.

Defendant    gave   notice   of   appeal   in    open    court.     On   appeal,

Defendant contends that (1) the trial court erred in denying his

motion to dismiss, as the evidence was insufficient to support a

conviction for felony possession of stolen goods; and (2) there

is a clerical error in the judgment that should be remanded for

correction.

                    II. Sufficiency of the Evidence

    Defendant contends that the trial court erred in denying

his motion to dismiss as there was insufficient evidence to show

(1) he knew or had reasonable grounds to believe that the money

hidden in the shed may have been stolen or (2) that he had a

“dishonest purpose” when he took the money from the shed.

    The standard of review for a trial court’s denial of a

defendant’s motion to dismiss for insufficiency of the evidence

is well established:

            A defendant’s motion to dismiss should be
            denied if there is substantial evidence of:
            (1) each essential element of the offense
            charged, and (2) of defendant’s being the
            perpetrator   of    the   charged  offense.
            Substantial evidence is relevant evidence
            that a reasonable mind might accept as
            adequate to support a conclusion.

State v. Johnson, 203 N.C. App. 718, 724, 693 S.E.2d 145, 148

(2010) (citations and quotation marks omitted).                   Additionally,
                                           -10-
“[t]he      Court    must    consider      the     evidence      in    the     light   most

favorable      to    the    State    and    the    State    is     entitled      to    every

reasonable          inference       to     be     drawn     from       that     evidence.

Contradictions and discrepancies do not warrant dismissal of the

case but are for the jury to resolve.”                     State v. Phillpott, ___

N.C.    App.    ___,       ___,    713   S.E.2d     202,    209       (2011)    (citation

omitted),      disc. review denied, 365 N.C. 544, 720                          S.E.2d 393

(2012).

         Defendant was convicted of felonious possession of stolen

goods.      The essential elements of felonious possession of stolen

goods are:          “(1) possession of personal property; (2) having a

value in excess of [$1,000.00]; (3) which has been stolen; (4)

the possessor knowing or having reasonable grounds to believe

the property was stolen; and (5) the possessor acting with a

dishonest purpose.”           State v. Martin, 97 N.C. App. 19, 25, 387

S.E.2d 211, 214 (1990); see also N.C. Gen. Stat. §§ 14-71.1,-72

(2011).        Defendant          challenges      whether     the      State     put     for

sufficient evidence of elements four and five of this offense.

       A.   Element Four: Knew or Had Reasonable Grounds to Know

       Defendant contends that he did not know or did not have

reasonable grounds to conclude that the money was stolen because

no reasonable person would conclude that someone had $35,000
                                      -11-
from a breaking and entering in Pitt County; Mr. Page never told

him that it was stolen; Mr. Page freely discussed the money in

front   of    third-parties     at     the   jail,    while     talking       with

Defendant; and Mr. Page’s hiding place for the money was no more

unusual than Mr. Baker’s hiding place in an old suitcase.

    This Court has stated that “[w]hether the defendant knew or

had reasonable grounds to believe that the [goods] were stolen

must necessarily be proved through inferences drawn from the

evidence.”     State v. Brown, 85 N.C. App. 583, 589, 355 S.E.2d

225, 229 (citation omitted), disc. review denied, 320 N.C. 172,

358 S.E.2d 57 (1987).      In some cases, convictions for possession

of stolen goods have been upheld “when knowledge was at issue

have contained some evidence of incriminating behavior on the

part of the accused.”       State v. Allen, 79 N.C. App. 280, 285,

339 S.E.2d 76, 79, aff’d per curiam, 317 N.C. 329, 344 S.E.2d

789 (1986).

    Defendant’s       argument        overlooks      crucial        direct     and

circumstantial evidence, and the reasonable inferences from that

evidence,    put   forth   by   the    State.     Several      of    Mr.     Page’s

statements to Defendant over the phone should have indicated to

Defendant that the money in the shed was stolen:                    (1) Mr. Page

told Defendant he was charged and in jail in connection with a
                                           -12-
possible larceny and/or breaking and entering in a man’s house;

(2) his bond was set at $500,000; (3) he wanted to get out

quickly    to    go   to   the   methadone        clinic;   (4)    he    had    recently

hidden a large amount of money, $90,000, in his neighbor’s shed;

(5)   he   told   Defendant      he   had    to    trespass   on    the       neighbor’s

property to get the money; (6) he said that he did not want a

friend or relative to retrieve the money for him because he did

not “want them to know nothing about nothing[;]” (7) he wanted

Defendant to use $40,000 of that money to bail him out that

night, rather than staying in jail overnight and potentially

having     his    bond     reduced    at     his    first   appearance;          (8)    he

explained to Defendant that the money was not on his property

because “I don’t want it on my property. You know what I’m

saying[;]” (9) he explained to Defendant that he would not have

hidden the money in the shed unless his neighbors were gone on

vacation; and (10) he told Defendant that the money belonged to

his brother, explaining, “you know what I mean.”                          It could be

reasonably       inferred    from     this    evidence      that        Mr.    Page    had

recently been involved in a breaking and entering serious enough

to warrant a bail of $500,000; he was a drug addict but did not

hesitate to pay $35,000 to potentially get out of jail that day;

he had recently hidden a large amount of money on his neighbor’s
                                           -13-
property because he did not want it in his immediate possession

and did not want his neighbors or family to know about it; he

encouraged Defendant to trespass on the neighbor’s property to

retrieve the money for his bail; and he gave an inconsistent

story about the ownership of the money saying first that it was

his    money   then    it    was    his    brother’s    money.     See   State   v.

Haskins, 60 N.C. App. 199, 201-02, 298 S.E.2d 188, 189-90 (1982)

(in finding that the defendant had or reasonably should have had

knowledge regarding the stolen nature of the guns, the Court

noted the defendant’s inconsistent stories on how he obtained

the guns).

       Defendant’s own statements             regarding his apprehension to

retrieve the money from the shed show that he was aware that the

retrieval of this money involved some “incriminating behavior”

on the part of Mr. Page.             See Allen, 79 N.C. App. at 285, 339

S.E.2d at 79.          See also State v. Weakley, 176 N.C. App. 642,

652,    627    S.E.2d        315,    322     (2006)     (concluding      that    the

circumstantial evidence tended to show that the defendant knew

or should have known the goods were stolen after considering a

witness’s and the defendant’s incriminating statements regarding

the circumstance and nature of the stolen goods).                     When viewed

in    the   light     most   favorable      to    the   State,   Defendant’s     own
                                           -14-
statements     and        his    conversations       with       Mr.     Page    and        the

reasonable    inferences         therefrom,       show   that     Defendant      knew       or

reasonably should have known that the money he retrieved had

been stolen by Mr. Page.                 See Martin, 97 N.C. App. at 25, 387

S.E.2d at 214.

                   B.      Element Five: Dishonest Purpose

       Defendant     contends       that     there       was    no     evidence       of    a

dishonest purpose in him taking the money because as soon as he

learned that it was stolen he turned it in to authorities.

       “[W]hether someone is acting with a dishonest purpose is a

question of intent.”             Brown, 85 N.C. App. at 586, 355 S.E.2d at

228.    Additionally,

             the “dishonest purpose” element of the crime
             of possession of stolen property can be met
             by a showing that the possessor acted with
             an intent to aid the thief, receiver, or
             possessor of stolen property. The fact that
             the defendant does not intend to profit
             personally by his action is immaterial. It
             is sufficient if he intends to assist
             another wrongdoer in permanently depriving
             the true owner of his property.

State   v.   Parker,       316    N.C.    295,    305-06,      341    S.E.2d    555,       561

(1986).

       Contrary      to     Defendant’s       contentions,            the   direct         and

circumstantial       evidence,      and     reasonable         inferences      from    that

evidence, put forth by the State were sufficient to show that
                                          -15-
Defendant took possession of the stolen money with a dishonest

purpose.      As noted above, there was substantial evidence put

forth by the State to show that Defendant knew or reasonably

should have known that the money was stolen.                          Circumstantial

evidence put forward by the State showed that Defendant went to

the shed at Mr. Page’s direction; got the stolen $90,000 from

the shed; and turned at least part of the money, $20,000 over to

authorities,      so   that       Mr.   Page,    the    person     that      originally

assisted in stealing the money, could make bail; and kept the

remaining    stolen     money,      $70,000.           Whether   it    was     $90,000,

$70,000, or the $20,000 turned over to Detective Mitchell, the

evidence shows that Defendant intended to keep or use this money

to the detriment of its true owner, Mr. Baker.                            As evidence

showed that Defendant acted with a dishonest purpose in keeping

stolen   money,    and,      at   least   by     aiding   Mr.    Page,       the   person

responsible    for     the    theft,      in    posting    bail,      this    would    be

sufficient under Parker, to show that his intent was “to assist

another wrongdoer in permanently depriving the true owner of his

property.”     316 N.C. at 305-06, 341 S.E.2d at 561.

    Defendant further argues that under the State’s theory that

if Defendant had a dishonest purpose in turning the money over

for a bail reduction “a person who found money, learned it was
                                       -16-
stolen, turned it in and received a reward would be guilty of

possession of stolen goods since by receiving the reward they

received a benefit.”        Defendant’s hypothetical in support of his

argument    is    based   only   on    his    arguments   at   trial,    and    the

evidence he put forward, and views the evidence in the light

most favorable to Defendant; and, therefore, this argument has

no merit in our analysis where we are to view the evidence in

the light most favorable to the State.

     In    sum,    the    evidence,    when     viewed    in   the   light     most

favorable to the State, see Phillpott, ___ N.C. App. at ___, 713

S.E.2d at 209, showed that the State put for sufficient evidence

to establish these elements of felonious possession of stolen

goods.     We hold that the trial court properly denied Defendant’s

motions to dismiss.          See Johnson, 203 N.C. App. at 724, 693

S.E.2d at 148.2

                             III. Clerical Error

     Both    Defendant     and   the    State     point   us   to    a   possible

clerical error in the judgment regarding the term of Defendant’s

probation.       N.C. Gen. Stat. § 15A-1343.2(d)(4)(2011) states that



2
     Because we find sufficient evidence of each contested
element of felonious possession of stolen goods, we need not
address Defendant’s argument that the State also did not provide
sufficient evidence to show that the goods were stolen pursuant
to felonious breaking and entering.
                                             -17-
“[u]nless     the    court     makes        specific    findings         that   longer      or

shorter      periods    of    probation        are     necessary[,]”        a   defendant

convicted of a felony and sentenced to intermediate punishment

should receive a term of probation no greater than 36 months.

This statute goes on to state that “[i]f the court finds at the

time    of    sentencing       that     a     longer    period      of     probation        is

necessary,      that    period        may    not     exceed     a   maximum      of        five

years[.]”      N.C. Gen. Stat. § 15A-1343.2(d).                 Here, in determining

that Defendant’s probationary term would be for five years, the

trial   court    found       “that    the     extent    of    the   probation      is      due

directly to rehabilitation of the Defendant.”                            On the written

judgment,      however,       while     Defendant’s          term   of     probation         is

indicated to be for 60 months, the Court failed to indicate that

its finding that a longer period of probation was necessary

pursuant to N.C. Gen. Stat. § 15A-1343.2(d), as it had found in

open court.         Both Defendant and the State say this discrepancy

amounts to a clerical error in the judgment, and we agree.                                  See

State v. Smith, 188 N.C. App. 842, 845, 656 S.E.2d 695, 696-97

(2008) (stating that “[w]hen, on appeal, a clerical error is

discovered      in    the    trial     court’s       judgment       or    order,      it    is

appropriate to remand the case to the trial court for correction
                              -18-
because of the importance that the record speak the truth”).      As

such, we remand for correction of the clerical error.   See id.

    For the foregoing reasons, we find no error in Defendant’s

trial and remand for correction of a clerical error.

    NO ERROR; REMAND FOR CORRECTION OF A CLERICAL ERROR.

    Judge STROUD and Judge HUNTER, JR. concur.

    Report per Rule 30(e).